DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified translated copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment, filed May 17, 2022, is acknowledged. Claims 4, 7, 8, 10, 11, and 12 are amended. Claims 1-3 are cancelled. 
Claims 4-13 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see page 5, filed May 17, 2022, with respect to the objection to the drawings is persuasive, in light of the Applicant’s amendments. The objection to the drawings is withdrawn. 
Applicant’s arguments, see page 6, with respected to the objections of claims 4, 5, 8, 10 and 12 is persuasive, in light of the Applicant’s amendments. The objections to claims 4, 5, 8, 10 and 12 are withdrawn. 
Applicant’s arguments, see page 6, with respected to the 112(b) rejections of claims 4-13 is persuasive, in light of the Applicant’s amendments. The 112(b) rejections to claims 4-13 are withdrawn. 
Applicant's arguments, see pages 6-9, with respect to the 103 rejections of claims 4-13, have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., magnets arranged in a single, small, easy to use device and the extent of time the device is fixed) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) in view of lsogami (WO2007125699).
Regarding claim 4, Frey teaches a method of manufacturing a patient-specific designed medical device (Abstract "A system and method for developing customized apparatus for use in one or more surgical procedures is disclosed. The system and method incorporates a patient's unique anatomical features or morphology, which may be derived from capturing MRI data or CT data, to fabricate at least one custom apparatus") and manufacturing a magnet arrangement device for attaching around affected area so as to determine a shape of the magnet arrangement device on the basis of the design information (Page 35, lines 9-12 "the surgeon modifies and approves the surgical plan and the design of the patient matched devices, guides and instruments commences for the finished plan. After the design stage, the manufacture of the devices occurs, and once verified are supplied to the operating location.").
Frey does not disclose a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets. lsogami teaches a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets (Paragraph [0001] "present invention relates to a magnetic drug delivery system and, more particularly, to a new drug delivery system which efficiently guides a magnetic agent to an affected area.") comprising: acquiring a 3-D medical image of the affected area of a patient by using an imaging device ("Paragraph [0019] "The MRI apparatus is generally used for imaging a cross section inside the body of a patient. In order to image the blood vessel of the patient using the MRI apparatus, a contrast agent containing weak magnetic particles is injected into the blood vessel of the patient, and blood is detected by detecting the contrast agent mixed in the blood. Images are taken, and from this information, blood vessels in which blood flows are imaged in detail."); extracting the affected area and setting a treatment region in order to measure a shape, a size, and a position of the affected area ("Paragraph [0054-0055] In step S101, blood vessel information including a blood vessel image (three-dimensional) up to the affected part of the target patient is acquired. This blood vessel information is captured in advance by the MRI apparatus or the XCT apparatus and stored in the database 300 via the LAN 200." Paragraph [0055] “In step S102, the relative three-dimensional position information of the plurality of branch portions 5 existing in the blood vessel is acquired from the blood vessel information acquired in step S101. This position information is coordinate information calculated by the MRI apparatus or the like using a predetermined position of the patient's body as a base point (for example, the position of each patient is the origin). This position information includes the position, shape, angle, blood vessel diameter, and the like of the blood vessel branch. Further, the MRI apparatus also obtains the flow velocity (indicating the smoothness of the blood) at each blood branch as other information. These pieces of information are stored in the database 300, for example."); designing a patient-specific medical device for targeting and fixing the therapeutic agent comprising the magnetic substance in order to design a distribution, a number, and a magnetization direction of the magnets on a basis of the 3-D medical image acquired from the patient (Paragraph [0032] "the arithmetic and control unit determines the magnetic field strength, position, angle, and the like of the superconducting magnet at each of a plurality of branch portions of the blood vessel included in the determined blood vessel route"). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of manufacturing as taught by Frey, to manufacture the device as taught by lsogami, since such a modification would provide the predictable results of a method to manufacture a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets that is designed patient-specific.
Regarding claim 6, Frey teaches the image device comprises an MRI ("Abstract "A system and method for developing customized apparatus for use in one or more surgical procedures is disclosed. The system and method incorporate a patient's unique anatomical features or morphology, which may be derived from capturing MRI data or CT data, to fabricate at least one custom apparatus").
Regarding claim 7, the combination of Frey and lsogami discloses the invention as claimed, see rejection supra, and lsogami further discloses the magnet arrangement device is a detachable-type (Paragraph [0034] "Then, the magnet container position control device 8 operates the rotation drive unit 13 including a rotation motor (not shown) on the upper portion of the support column 99, the arm 14, the rotary joint unit 15, the arm 16, the rotary joint unit 17, the arm 18, and the superconducting magnet container holder 19, and sets each of the superconducting magnet containers 7 to a desired 3 dimensional position and angle." Figure 4, see below, the magnet containers "7" are moveable).

    PNG
    media_image1.png
    519
    569
    media_image1.png
    Greyscale

Regarding claim 10, the combination of Frey and lsogami discloses the invention as claimed, see rejection supra, and lsogami further discloses a medical device for targeting and fixing the therapeutic agent comprising the magnetic substance to the affected area by using the array of the plurality of magnets (Paragraph [0013] "and a medicine having a magnetic material is injected from a predetermined portion of the living body to be guided to an affected portion of the living body." Paragraph [0018] "in the necessary branch portion or branches of a vascular circuit, a predetermined magnetic field is generated by a magnet disposed in a predetermined position" Figure 4, see annotated figure above).
Regarding claim 11, the combination of Frey and lsogami discloses the invention as claimed, see rejection supra, and lsogami further discloses a medical kit for magnet-based affected area treatment comprising the medical device for targeting and fixing the therapeutic agent comprising the magnetic substance to the affected area by using the array of the plurality of magnet of claim 10 and the therapeutic agent comprising the magnetic substance (Paragraph [0013] "and a medicine having a magnetic material is injected from a predetermined portion of the living body to be guided to an affected portion of the living body." Paragraph [0018] "in the necessary branch portion or branches of a vascular circuit, a predetermined magnetic field is generated by a magnet disposed in a predetermined position" Figure 4, see annotated figure above). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and lsogami (WO2007125699) as applied to claim 4 above, and in view of Barnsley "Optimized Shapes of Magnetic Arrays for Drug Targeting Applications." (NPL Cite V, 2016).
Regarding claim 5, Frey and lsogami do not teach designing the medical device for targeting and fixing a therapeutic agent. Barnsley teaches setting initial values of a maximum magnet array range, the number of magnets to be used, and an initial magnet magnetization direction; calculating an initial magnetic force in a specific direction at a point of interest (POI); changing the magnet magnetization direction to determine a magnetic force and a magnetization direction so that the calculated magnetic force has a maximum value; comparing a magnitude of a magnetic force in a previous process with that of a magnetic force in a current process; checking the number of magnets to be used; and arranging the magnets on the basis of the determined magnet magnetization direction (Abstract "designs for optimized magnet arrays are presented, which were generated using an optimization routine to maximize the magnetic force available from an arbitrary arrangement of magnetized elements, depending on a set of design parameters including the depth of targeting (up to 50 mm from the magnet) and direction of force required. A method for assembling arrays in practice is considered, quantifying the difficulty of assembly and suggesting a means for easing this difficulty without a significant compromise to the applied field or force." Page 2 Figure 1, see figure below.)

    PNG
    media_image2.png
    676
    919
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of manufacturing as taught by Frey and lsogami, with the method for designing the medical device for targeting and fixing a therapeutic agent as taught by Barnsley, since such a modification would provide the predictable results of a designing a patient- specific medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets as a step within a medical device manufacturing method.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and lsogami (WO2007125699) as applied to claim 4 above, and in view of Goldberg (US9078932B2).
Regarding claim 8, Frey and lsogami do not disclose the therapeutic agent comprising the magnetic substance comprises a medicine comprised of or attached with magnetic nanoparticles, a cell therapeutic agent, or a mixture thereof. Goldberg discloses magnetic particles are affixed to the outer surface of the cell. The magnetic cell(s) can then be administered to a subject, e.g. by injection or implantation, and their localization controlled by application of an external magnetic field, e.g. a magnet positioned outside the body. This allows the cells to be magnetically directed to specific sites in the body, wherein the cells themselves, or various contents thereof such as enzymes, hormones, transmitters, and the like, will be useful for investigational, diagnostic or therapeutic purposes (Column 1, lines 21-30). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the magnetic medicine as taught by Frey and lsogami, with magnetic cell carrying a therapeutic agent as taught by Goldberg, since such a modification would provide the predictable results of a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets, where the therapeutic agent comprising a magnetic substance is a magnetic cell therapeutic agent.
Regarding claim 9, the combination of Frey, lsogami and Goldberg discloses the invention as claimed, see rejection supra, and Goldberg further discloses the cell therapeutic agent comprises a cartilage cell, a bone cell, or an immune cell (Column 2, lines 35-39 "Specific cells for magnetization by attachment of particles and delivery include, e.g., neurons, neuroglial cells, endothelial cells, fibroblasts, smooth or skeletal muscle cells, epithelial cells, pancreatic islet cells, hepatocytes, schwann cells, dermal cells, kidney cells, bladder cells, cartilage cells, or bone cells.")
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and lsogami (WO2007125699) as applied to claims 4, 10 and 11 above, and in view of Goldberg (US9078932B2).
Regarding claim 12, Frey and lsogami do not disclose the therapeutic agent comprising the magnetic substance comprises a medicine comprised of or attached with magnetic nanoparticles, a cell therapeutic agent, or a mixture thereof. Goldberg discloses magnetic particles are affixed to the outer
surface of the cell. The magnetic cell(s) can then be administered to a subject, e.g. by injection or implantation, and their localization controlled by application of an external magnetic field, e.g. a magnet positioned outside the body. This allows the cells to be magnetically directed to specific sites in the body, wherein the cells themselves, or various contents thereof such as enzymes, hormones, transmitters, and the like, will be useful for investigational, diagnostic or therapeutic purposes (Column 1, lines 21-30). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the magnetic medicine as taught by Frey and lsogami, with magnetic cell carrying a therapeutic agent as taught by Goldberg, since such a modification would provide the predictable results of a medical device kit for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets, where the therapeutic agent comprising a magnetic substance is a magnetic cell therapeutic agent.
Regarding claim 13, the combination of Frey, lsogami and Goldberg discloses the invention as claimed, see rejection supra, and Goldberg further discloses the cell therapeutic agent comprises a cartilage cell, a bone cell, or an immune cell (Column 2, lines 35-39 "Specific cells for magnetization by attachment of particles and delivery include, e.g., neurons, neuroglial cells, endothelial cells, fibroblasts, smooth or skeletal muscle cells, epithelial cells, pancreatic islet cells, hepatocytes, schwann cells, dermal cells, kidney cells, bladder cells, cartilage cells, or bone cells.").
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791